In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                                No. 02-22-00022-CV

FRANK JOHNSON, JR., Appellant            §   On Appeal from County Court at Law
                                             No. 1
V.                                       §
                                             of Tarrant County (2021 -006675-1)
DREW DYKES, Appellee                     §
                                             October 13, 2022
                                         §
                                             Memorandum Opinion by Justice Walker

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Brian Walker
                                       Justice Brian Walker